Citation Nr: 1038530	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
thoracolumbar spine disability, evaluated as 20 percent disabling 
prior to August 20, 2009 and 40 percent disabling thereafter.

2.  Entitlement to an initial compensable rating for service-
connected acne.

3.  Entitlement to a rating greater than 10 percent for residual 
excision scar from left wrist ganglion cyst.

4.  Entitlement to an initial rating greater than 10 percent for 
residuals of fractured jaw.

5.  Entitlement to an initial rating greater than 10 percent for 
bilateral pes planus.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for the time period prior to 
August 20, 2009.

7.  Entitlement to service connection for left wrist disability 
manifested by injury to the median nerve.

8.  Entitlement to service connection for an acquired psychiatric 
disorder as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 
1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  The RO in Denver, Colorado 
currently holds jurisdiction over the claims.

The issues of entitlement to higher disability ratings for 
residual excision scar for left wrist ganglion cyst, residuals of 
fractured jaw and bilateral pes planus, as well as entitlement to 
service connection for an acquired psychiatric disorder and 
entitlement to TDIU for the time period prior to August 20, 2009, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.




FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's thoracolumbar 
spine disability has been manifested by forward flexion of 30 
degrees or less when considering functional impairment on use; 
there are no chronic neurologic deficits of intervertebral disc 
syndrome (IVDS) and no incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during any 12 month period.

2.  The Veteran does not manifest deep acne (deep inflamed 
nodules and pus-filled cysts) and his residual superficial, 
stable scarring is not shown to manifest any characteristics of 
facial disfigurement, to cover an area of 144 inches (929 sq. 
cm), to be painful on examination and/or to limit the function of 
any part affected.

3.  The Veteran manifests a left median nerve injury as a result 
of in service-connected excision of left wrist ganglion cyst.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
service-connected thoracolumbar spine disability have been met 
for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5243 (2009).

2.  The criteria for a compensable initial rating for service-
connected acne have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, DCs 7800-05, 
7828 (2009).

3.  The criteria for entitlement to service connection for a left 
median nerve injury have been met.  38 U.S.C.A. § 1110, 5107(b) 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a notice 
of disagreement (NOD) and completed by a substantive appeal after 
a statement of the case (SOC) is furnished to the claimant.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the claimant must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his or her argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The Board first finds that the Veteran has perfected appeals with 
respect to the issues involving higher ratings for acne and 
thoracolumbar spine disability as well as entitlement to service 
connection for left wrist disability manifested by injury to the 
median nerve.  In this respect, these claims were addressed in an 
October 2005 RO rating decision, the Veteran submitted a timely 
NOD in June 2006, the RO furnished an SOC in May 2007 and the 
Veteran submitted a timely Substantive Appeal in May 2007.  These 
issues, therefore, are currently before the Board for a merits 
review.

The record also reflects that the Veteran has perfected an appeal 
with respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder.  In this respect, this 
issue was denied in a September 2009 RO rating decision, the 
Veteran submitted a timely NOD later that month, the RO furnished 
the Veteran an SOC in January 2010, and a timely filed 
substantive appeal was received in February 2010.  This issue, 
therefore, is also before the Board for a merits review.

The Board also finds that the Veteran has perfected for appeal a 
claim of entitlement to TDIU for the time period prior to August 
20, 2009.  The Veteran filed his application for TDIU in November 
2004.  This claim was denied in an October 2005 RO rating 
decision, the Veteran submitted a timely NOD in June 2006, the RO 
furnished an SOC in May 2007 and the Veteran submitted a timely 
Substantive Appeal in May 2007.  A March 2010 RO rating decision 
granted entitlement to TDIU effective August 20, 2009.  As TDIU 
was not awarded effective to the date of claim, the claim remains 
pending on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).

Notably, the Veteran had perfected appeals to the Board 
concerning issues of entitlement to service connection for right 
and left knee disabilities.  However, the grants of service 
connection satisfied in full the benefits being sought on appeal 
and those appeals were terminated.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Finally, the Board notes that the RO's October 2005 rating 
decision also undertook the following actions: 1) granted service 
connection for residuals of fractured jaw and assigned an initial 
noncompensable rating effective November 30, 2004; 2) granted 
service connection for bilateral pes planus and assigned an 
initial noncompensable rating effective March 15, 2005; and 
denied a claim for a compensable rating for residuals of excised 
left ganglion cyst.  In June 2006, the RO submitted a timely NOD 
on these issues.

In May 2007, the RO issued a rating decision which 1) granted a 
10 percent rating for bilateral pes planus effective March 18, 
2005; 2) granted a 10 percent rating for residual scar from 
excised left wrist ganglion cyst; 3) granted a 10 percent rating 
for residual paresthesia from fractured jaw; and 4) granted 
service connection for loss of tooth # 18 and assigned an initial 
noncompensable rating.  

At that time, the RO advised the Veteran and his representative 
that the rating involving the residual paresthesia from fractured 
jaw was deemed a full grant of the appeal based upon the 
Veteran's arguments presented in the June 2006 NOD.  See AB, 6 
Vet. App. 35 (1993) (claimant may explicitly identify the benefit 
sought on appeal which, if granted, terminates the appeal).

In May 2007, the RO issued an SOC which addressed the ratings for 
the Veteran's pes planus and ganglion cyst.  The Veteran did not 
submit a timely substantive appeal to these issues. 

However, in September 2007, the Veteran's representative did 
submit a timely NOD with respect to the RO's May 2007 rating 
decision which 1) granted a 10 percent rating for bilateral pes 
planus effective March 18, 2005; 2) granted a 10 percent rating 
for residual scar from excised left wrist ganglion cyst; 3) 
granted a 10 percent rating for residual paresthesia from 
fractured jaw; and 4) granted service connection for loss of 
tooth # 18 and assigned an initial noncompensable rating.  

In October 2007, the RO issued an SOC limited to the issue of 
entitlement to a compensable rating for loss of tooth #18.  The 
Veteran's counsel withdrew this issue from appeal by means of a 
written statement received in November 2007.

To date, the RO has not issued an SOC with respect to the claims 
of entitlement to a rating greater than 10 percent for bilateral 
pes planus; 2) entitlement to a rating greater than 10 percent 
for residual scar from excised left wrist ganglion cyst; and 3) 
entitlement to a rating greater than 10 percent for residual 
paresthesia from fractured jaw.  These claims will be addressed 
in the remand following this decision.

The Board next notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which clarified the concept of what issues 
are encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a claim 
must be understood from the viewpoint of a lay claimant who may 
not be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a claim 
is paramount to construing its breadth."  The Court also cited 
the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a lay 
person's pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

The Veteran is service-connected for residuals of excision of 
left wrist ganglion cyst.  The RO has evaluated this disability 
as 10 percent disabling based upon a tender scar.  The Veteran's 
counsel has argued that VA compensation is payable for additional 
symptomatology involving limitation of motion, loss of grip power 
and sensory deficit.  See Veteran's NOD filed in October 2006.  

VA compensation is payable for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

In adjudicating this claim, the RO initially styled a claim of 
service connection for left carpal tunnel syndrome.  The RO later 
rephrased the issue as entitlement to service connection for 
neuropathy.  Following a review of the Veteran's allegations and 
the medical evidence of record, in particular the opinion of a 
September 2006 VA examiner, the Board has rephrased this issue as 
entitlement to service connection for left wrist disability 
manifested by injury to the median nerve.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

The words "slight," "moderate," and "severe" as used in the 
various DC's are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.

The Veteran filed his increased rating claim for thoracolumbar 
disability in November 2004.  Consequently, the Board may only 
consider the thoracolumbar spine claim in light of the criteria 
for evaluating diseases and injuries of the spine that were 
revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

The Board considers several diagnostic codes in evaluating the 
Veteran's thoracolumbar spine disability.  DC 5235 (vertebral 
fracture or dislocation), DC 5236 (sacroiliac injury and 
weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 
(spinal stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal 
fusion), DC 5242 (degenerative arthritis of the spine) (see also, 
DC 5003), and DC 5243 (IVDS) are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees but 
not greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires forward flexion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of the 
entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 30 degrees, 
and left and right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).

IVDS (preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes, a 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In rating disability 
involving injury to the peripheral nerves and their residuals, 
attention is to be given to the site and character of injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating 
which may be assigned for neuritis not characterized by organic 
changes as noted above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis.  38 C.F.R. 
§ 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings for 
peripheral nerves are for unilateral involvement; when bilateral, 
they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic 
nerve, and therefore neuritis and neuralgia of that nerve.  
38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the sciatic 
nerve. 

The Veteran filed his service connection claim for acne in April 
2005.  As such, this claim may only be evaluated according to the 
criteria for evaluating skin diseases in effect since August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  See also 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  
 
During the pendency of this appeal, VA issued a clarifying final 
rule for evaluating scar disabilities at 73 Fed. Reg. 54708 
(Sept. 23, 2008).  However, these amendments only apply to 
applications received by VA on or after October 23, 2008, or if 
the Veteran expressly requests consideration under the new 
criteria, which he has not done here.  Therefore, the Board has 
no authority to consider these revisions in deciding this claim.  
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Under DC 7828, a 0 percent evaluation is assigned for superficial 
acne (comedones, papules, pustules, superficial cysts) of any 
extent.  A 10 percent evaluation is warranted for deep acne (deep 
inflamed nodules and pus-filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne other than on the 
face and neck.  A 30 percent evaluation is warranted for deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 40 
percent or more of the face and neck.  Alternatively, the 
Veteran's acne could be rated as disfigurement of the head, face, 
or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending on the predominant disability.

Under DC 7800 which pertains to disfigurement of the head, face, 
or neck, ratings may be based on the number of characteristics of 
disfigurement present.  The eight characteristics of 
disfigurement, as listed in Note 1, include the following: (1) 
scar five or more inches (13 or more centimeters) in length; (2) 
scar at least one-quarter inch (0.6 centimeters) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin hypo- 
or hyper- pigmented in an area exceeding six square inches (39 
square centimeters); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); (7) underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters). 

Under DC 7800, a rating of 10 percent requires one characteristic 
of disfigurement.  A rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement, a rating 
of 50 percent is warranted where there are four characteristics 
of disfigurement, and a rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  Ratings 
of 30, 50, and 80 percent are also warranted where there is 
visible or palpable tissue loss and additional symptomatology.

Under DC 7801, a 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are deep or cause limited 
motion in an area or areas exceeding 6 square inches (39 sq. 
cm.).  A deep scar, according to Note 2, is one associated with 
underlying soft tissue damage.  Under Note 1, scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.

Under DC 7802, a 10 percent rating is warranted for scars that 
are superficial, do not cause limited motion, and cover area of 
144 inches (929 sq. cm).  A superficial scar, as defined in Note 
2, is one not associated with underlying soft tissue damage.  
Again, scars in widely separated areas, as on 2 or more 
extremities or on anterior and posterior surfaces of extremities 
or the trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  See Note 1 to 38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar that 
is superficial and unstable.  An unstable scar is defined at Note 
1 as one where, for any reason, there is frequent loss of 
covering over the scar.  A superficial scar is defined in Note 
(2) as one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for superficial 
scars that are painful on examination.  A superficial scar is 
again defined in Note (1) as one not associated with underlying 
soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation of 
function of the part affected.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony in the form of opinions or inferences 
constitutes competent evidence when (a) rationally based on the 
perception of the witness and (b) helpful to a clear 
understanding of the witness' testimony or the determination of a 
fact in issue.  Otherwise, in matters involving scientific, 
technical or other specialized knowledge, Fed.R.Evid 702 requires 
that an opinion be provided by a witness qualified as an expert 
by knowledge, skill, experience, training or education. 

Thoracolumbar spine disability

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a 40 percent rating have been met for the 
entire appeal period, but that a rating greater than 40 percent 
have not been met for any time during the appeal period.  In this 
respect, the credible lay and medical evidence establishes that 
the Veteran's thoracolumbar spine disability has been manifested 
by forward flexion of 30 degrees or less when considering 
functional impairment on use; there are no chronic neurologic 
deficits of IVDS and no incapacitating episodes of IVDS having a 
total duration of at least 6 weeks during any 12 month period 
during the appeal period.

The Veteran has been diagnosed with degenerative disc disease 
(DDD) of the thoracolumbar spine.  With respect to the chronic 
orthopedic manifestations of IVDS, the Veteran's May 2005 VA 
Compensation and Pension (C&P) examination measured thoracolumbar 
spine motion as 30 degrees of flexion, 15 degrees of extension, 
and 15 degrees of lateral extension bilaterally.  The examiner 
was dubious of the Veteran's actual range of motion efforts 
noting that the Veteran may have been demonstrating exaggerated 
pain responses and did not appear to have a history of similarly 
severe symptoms until a worker compensation injury in 2001.

The RO determined that the Veteran had not met his burden of 
proof demonstrating forward flexion limited to 30 degrees or 
less, and denied a claim for a rating greater than 20 percent for 
thoracolumbar spine disability.

The Veteran underwent VA C&P examination in August 2009 at which 
time a measured 25 degrees of thoracolumbar flexion was further 
reduced to 15 degrees due to pain on repetition.

The RO determined that the finding of thoracolumbar motion of 30 
degrees or less from the August 2009 VA C&P examination was 
valid, and awarded a 40 percent effective to the date of the 
August 2009 VA C&P examination.

The Board has carefully reviewed the record and notes that the 
May 2005 VA C&P examiner is not the only physician who has 
questioned the Veteran's examination efforts.  See VA C&P 
examination report dated May 1996 (20 degrees of forward flexion 
with signs of non-organic etiologies of back pain); private 
examination report dated September 2001 (noting myofascial neck 
pain with secondary gains and poor compliance); VA clinical 
record dated December 2004 (noting exaggerated pain behaviors); 
and VA C&P examination dated February 2007 (reporting Veteran's 
lack of cooperation in lumbar spine range of motion testing).

However, the Board observes that the Veteran had a history of 
significant low back pain with limitation of forward flexion 
prior to a possible exacerbation of disability following a motor 
vehicle accident in 2001.  See, e.g., VA C&P examination report 
dated June 1988 (30 degrees of forward flexion); and private 
physical therapy examination report dated August 1995 (10 degrees 
of forward flexion).  The Veteran had been prescribed a TENS unit 
in 1996.

Notably, the May 2005 VA C&P examiner did not conclusively 
establish any malingering by the Veteran in this case.  It is the 
defined and consistently applied policy of VA to administer the 
law under a broad interpretation, consistent, however, with the 
facts shown in every case.  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The regulations also provide that where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The Board resolves reasonable doubt in favor of the Veteran by 
finding that, with consideration of functional impairment during 
flare-ups of disability, the Veteran's thoracolumbar spine 
disability has been manifested by forward flexion of 30 degrees 
or less for the entire appeal period.  In additional to the 
ambiguous clinical findings, the Board notes that the Veteran 
underwent multiple sacroiliac joint injections in 2006 reflecting 
examiner assessments that the Veteran manifested a significant 
thoracolumbar spine disability.  As such, the criteria for a 40 
percent rating for the entire appeal period have been met.

Clearly, however, there is no evidence of lumbar spine ankylosis.  
As the highest available rating has been assigned for motion 
loss, no further consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, a 
rating higher than 40 percent is not warranted for the chronic 
orthopedic manifestations of the Veteran's thoracolumbar spine 
IVDS.

During the appeals period, the Veteran has occasionally voiced 
complaints of lower extremity pain and numbness sensation.  An 
electromyography (EMG) study in October 2005 was interpreted as 
an essentially normal electrophysiologic examination.  A magnetic 
resonance imaging (MRI) scan in October 2008 was interpreted as 
showing 1) mild degenerative changes of L5-S1 with post 
osteophyte formation causing comparable bilateral neural 
foraminal narrowing without evidence of nerve root impingement; 
2) mild degenerative changes at L4-5 with post left-sided 
osteophyte formation causing moderate neural foraminal narrowing 
with nerve touch inferior margin of the L4 nerve root; and 3) 
mild degenerative changes of L1-2 with broad-based post 
dessicated bulge, and mild neural canal stenosis without cauda 
equina or conus medullaris compression.  The Veteran failed to 
report for additional EMG examination in October 2008.

The Veteran underwent VA C&P examination in August 2009 to 
evaluate whether he manifested neurologic abnormality of the 
lower extremities.  At that time, the Veteran described back pain 
which radiated down both lower extremities and down the back of 
the leg, which was in the general course of the L5 nerve 
distribution.  On examination, the VA examiner found no evidence 
of motor or sensory deficit on detailed microfilament testing, 
and light touch was clearly intact.  The Veteran evidenced 
generalized muscle atrophy in the lower extremity muscles which 
were not focal in nature.  

A further review of the clinical records discloses no evidence of 
objective neurological abnormality in the lower extremities as 
the sensory and motor functions have been normal.  The Veteran's 
own lay report of symptoms indicates that his radicular symptoms 
are not always present.  In the absence of objective sensory or 
motor disturbance, the Board finds no basis to assign separate 
disability ratings for a chronic neurologic impairment of either 
lower extremity for any time during the appeal period.  See 
generally 38 C.F.R. §§ 4.120, 4.124, 4.124a, DCs 8520, 8620, 
8720.

The Veteran may also be entitled to a higher rating under DC 5243 
by alternate consideration of the frequency and duration of his 
incapacitating episodes of IVDS.  A 60 percent rating based upon 
the duration of incapacitating episodes of IVDS requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  
Important for this decision, an incapacitating episode is defined 
as a period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243 (NOTE 1).  

The Board has closely reviewed the record, and finds that the 
Veteran is not shown to have experienced incapacitating episodes 
of IVDS having a total duration of at least 6 weeks in any given 
12-month period during the appeal period, as defined by VA 
regulation.

The historical record reflects that the Veteran has had physician 
prescribed periods of bed rest for exacerbation of back pain 
while the Veteran was working with the U.S. Post Office.  
However, during the appeal period, there are no supporting 
clinical records or doctor prescriptions which actually prescribe 
bedrest to treat IVDS for a period of at least 6 weeks during any 
12 month period, as required by regulation to support a higher 
evaluation based upon incapacitating episodes of IVDS.  
Accordingly, the Board finds by the preponderance of the evidence 
that the Veteran has not met the criteria for 60 percent rating 
for incapacitating episodes of IVDS as defined under DC 5243.

Therefore, the Veteran meets the criteria for a 40 percent 
rating, but not higher, for his service-connected thoracolumbar 
spine disability for the entire appeal period.  In so deciding, 
the Board finds the Veteran's description of low back 
symptomatology to be credible and corroborated by the medical 
evidence.  In fact, the Board relied upon the credibility of the 
Veteran's lay report of symptoms to apply the benefit of the 
doubt doctrine on his behalf in awarding a 40 percent rating.  

However, the Veteran does not describe ankylosis or 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during any 12 month period.  While the Veteran 
voices complaint of lower extremity symptoms, the Board places 
greater probative weight to the findings of no chronic IVDS 
neurologic manifestations by the August 2009 VA C&P examiner who 
has greater training and expertise to speak to the issue at hand.  
The preponderance of the evidence is against a rating greater 
than 40 percent, and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Acne

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a compensable initial rating for acne have 
not been met for any time during the appeal period.  In this 
respect, the credible lay and medical evidence does not show that 
the Veteran manifests deep acne (deep inflamed nodules and pus-
filled cysts) or that his residual superficial, stable scarring 
results in any characteristics of facial disfigurement, covers an 
area of 144 inches (929 sq. cm), is painful on examination and/or 
limits the function of any part affected.

The RO has service-connected the Veteran for acne.  In a 
statement received in August 2005, the Veteran complained that he 
suffered from pemphigus which involved large, itchy and 
irritating pus blisters that left ugly scars.  He reported that 
the scars made him embarrassed to go among people.

The Veteran's private and VA clinical records are significant 
only for his treatment of facial dermatitis/facial boils in 
February 2006.  At that time, examination was significant for a 
boil appearance along the upper cheek under the right eye.  
Otherwise, the Veteran's clinical records reflect no treatment 
for an acne disorder.

On VA C&P examination in February 2007, the Veteran described a 
past history of acne manifested by cysts but having had no acne 
flares in over 6 months.  He had not received any actual 
treatment in the last 20 years.  He also denied systemic 
problems.  At that time, no acne symptoms were found.

The Veteran underwent additional VA C&P examination in August 
2009.  At that time, the Veteran reported that his acne had been 
totally quiescent for a number of years.  He denied having had 
pustules on his face or otherwise.  His prior treatment had been 
topical and may have contained a steroid.  Examination of the 
face revealed superficial lesions that represented past scars 
with no evidence of redness, increase in local heat, swelling, 
drainage, tenderness, hyperpigmentation, hypopigmentation, recent 
drainage, excoriations, infection, inflammation, edema, 
ulceration, or specific keloid formation.  There were also areas 
of past acneiform lesions on the midchest which were crusty, had 
slight elevation, were fairly irregular and atrophic.  Otherwise, 
the scars were negative for redness, tenderness, increase in 
local heat, swelling, drainage, specific depression, shininess, 
hyperpigmentation, hypopigmentation, infection, inflammation, 
edema, ulceration, keloid formation or any restriction of motion.

Unretouched photographs have been associated with the claims 
folder.  The August 2009 VA examiner described these photographs 
as demonstrating multiple facial and midchest acne scars which 
involved approximately 8.5 percent of the total body surface and 
25 percent of the exposed surface.

Overall, the Veteran has described an acne disorder which has 
been relatively quiescent.  He has not provided any specific 
descriptions regarding the frequency, severity and duration of 
any active acne episodes.  The clinical records and examination 
reports of record are largely silent for evaluating an acne 
disorder.  Overall, the findings from the February 2007 and 
August 2009 VA C&P examination reports provide strong evidence 
against this claim, failing to show active deep acne or 
compensable scarring characteristics.

In so deciding, the Board has considered the Veteran competent to 
describe the characteristics of his acne disorder.  However, the 
Veteran himself has largely indicated that his acne disorder has 
not been active during the appeal period.  Overall, the most 
probative evidence in this case consists of the findings from the 
February 2007 and August 2009 VA C&P examiners who are trained to 
describe and evaluate an acne disorder, and these findings 
greatly outweigh the Veteran's contentions.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected thoracolumbar spine disability and acne 
disorder have had on his activities of work and daily living.  In 
the Board's opinion, all aspects of the Veteran's service-
connected disabilities at issue are adequately encompassed in the 
assigned schedular ratings.  With respect to the lumbar spine, 
the Board has considered schedular criteria which evaluate 
symptomatology such as limitation of motion, ankylosis, 
neurologic impairment due to IVDS and incapacitating episodes of 
disability due to IVDS.  With respect to the acne, the Board has 
considered criteria which evaluate symptoms of active acne 
lesions, and residual scarring characteristics.  The Veteran does 
not manifest any symptoms or level of disability from these 
disabilities at issue not contemplated by the applicable 
schedular criteria and assigned ratings.

As the assigned schedular evaluations are adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008).  Notably, the RO has granted TDIU 
so any unusual effects of these disabilities upon his 
employability have already been addressed with the maximum 
rating.  The Veteran has not required frequent periods of 
hospitalization related to the service-connected disabilities at 
issue that would take his case outside the norm so as to warrant 
an extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

Left wrist median nerve injury

The Veteran underwent excision of a left wrist ganglion cyst 
during service.  He contends that, in addition to tender 
scarring, he manifests disability symptoms such as loss of 
motion, sensory deficit and loss of grip strength attributable to 
the surgical procedure in service.

The Veteran underwent VA C&P examination in May 2005.  The VA 
examiner found that the Veteran demonstrated residual loss of 
grip strength with inability to make a fist.  However, the 
examiner was unsure as to whether the Veteran's physical findings 
were the result of poor effort.  The examiner opined that the 
Veteran's residual loss of grip strength and inability to make a 
fist were not consistent with residuals expected of a ganglion 
cyst excision.  Rather, the examiner found that the Veteran's 
symptoms were related to degenerative joint disease of the left 
wrist.

A September 2006 VA C&P examination report included the 
examiner's impression that the Veteran's left wrist demonstrated 
mild loss of muscle of the thenar and hypothenar eminences of the 
left hand which indicated some mild loss of use of the hand.  
There was also some left forearm atrophy possibly indicative of 
disuse.  The Veteran also demonstrated decreased sensation of the 
left hand fingers on light touch.  The Veteran demonstrated a 
weaker grip on the left, but the examiner was unsure whether the 
Veteran was providing full effort.  The examiner noted an 
inconsistency of the Veteran's left wrist use in the waiting area 
and examination room.  Following this examination, the VA 
examiner provided the following diagnosis:

Left wrist ganglion excision on active duty.  The 
operative note indicates that a large ganglion cyst 
was adherent to the median nerve, and he also 
underwent a carpal tunnel release with that surgery.  
The veteran has residual numbness and tingling as 
described above, although nerve conduction studies do 
not identify any median nerve neuropathy.  The scar is 
as described above.  He has some mild tenderness at 
the distal portion, and mild loss of motion due to the 
scar.

The Veteran underwent additional VA C&P examination in August 
2009.  At that time, the Veteran generally reported that his left 
wrist did not bother him unless exposed to cold weather.  The VA 
examiner did not find any left wrist abnormality, and provided a 
diagnosis of insufficient evidence to warrant diagnosis of an 
acute or chronic left wrist condition.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held 
that the requirement that a claimant have a current disability 
before being granted service connection is satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
though the disability may have resolved by the time VA 
adjudicates the claim.

The lay and medical evidence in this case contains provides a 
less than clear picture as to whether the Veteran manifests 
neurologic impairment as a result of the excision of left wrist 
ganglion cyst during service.  This confusion is due, in part, 
upon the Veteran's inconsistent physical findings.  

However, the September 2006 VA C&P examiner had the opportunity 
to conduct an examination of the Veteran in conjunction with 
actual review of the operative report for excision of the left 
wrist ganglion cyst.  This examiner that the Veteran had a large 
ganglion cyst which was adherent to the median nerve and also 
required a carpal tunnel release.  This examiner also identified 
the Veteran manifesting residual numbness and tingling sensation 
as a result of the surgical procedure.  Notably, this examiner 
found objective evidence of left hand disuse.

The Board is persuaded from a review of the record that the 
opinion of the September 2006 VA C&P examiner is entitled to 
great probative weight.  Resolving any doubt in favor of the 
Veteran, the Board finds that the Veteran manifests a left median 
nerve injury as a result of in service excision of left wrist 
ganglion cyst.  38 U.S.C.A. § 5107(b).  The extent of that 
functional impairment, if any, is not an issue currently before 
the Board.  The claim, therefore, is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

As the claim of service connection for left wrist median nerve 
injury has been granted in full, there is no need to discuss 
whether the VCAA duty to notify and assist provisions have been 
satisfied to this claim.

The Veteran filed his claim for an increased rating for 
thoracolumbar spine disability in December 2004.  A 
preadjudicatory December 2004 RO letter substantially complied 
with generic notice requirements for an increased rating claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009).

With respect to the acne claim, the Veteran is challenging the 
initial evaluations assigned following grants of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in June 2008 advised 
the Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim and the relative duties upon 
himself and VA in developing his claim.  He was informed that as 
to how VA determines disability ratings and effective dates of 
awards.

Although additional notice was not required per Dingess, the RO's 
June 2008 notice was provided to ensure complete development of 
the initial rating claim. 

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained all relevant STRs, VA clinical 
records, and private clinical records.  In August 2009, the 
Veteran informed the VA examiner of a recent MRI examination, but 
he was unable to state which body part underwent examination.  At 
that time, the examiner provided the Veteran a request slip to 
associate any further records with the claims folder.  Notably, 
the Veteran last underwent MRI examination in 2008, and has not 
provided any specific information as to the actual dates when 
additional examinations have been conducted.  On the facts of 
this case, VA has no further duty to assist the Veteran.  See 
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait 
passively for VA assistance in circumstances where claimant may 
or should have information in obtaining the putative evidence).

The record does not reflect that the Veteran has ever applied for 
disability benefits with the Social Security Administration.  

In this case, the RO afforded the Veteran C&P examinations to 
determine the nature and severity of thoracolumbar spine and acne 
disabilities.  The most recent examination reports obtained, 
dated August 2009, contain all necessary findings to decide the 
case.  Since the last VA examinations conducted, there is no lay 
or medical evidence suggesting an increased severity of symptoms 
to the extent that higher ratings for acne and thoracolumbar 
spine disability may still be possible.  Thus, there is no duty 
to provide further medical examinations on the claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is 
sufficient to decide the claims, and that there is no reasonable 
possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has sufficiently identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claims.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

A 40 percent rating, but no higher, for thoracolumbar spine 
disability is granted.

A compensable initial rating for acne is denied.

Service connection for left wrist median nerve injury is granted.


REMAND

As determined above, in September 2007, the Veteran's 
representative submitted a timely NOD with respect to the RO's 
May 2007 rating decision which 1) granted a 10 percent rating for 
bilateral pes planus effective March 18, 2005; 2) granted a 10 
percent rating for residual scar from excised left wrist ganglion 
cyst; and 3) granted a 10 percent rating for residual paresthesia 
from fractured jaw.  The filing of the NOD initiated the appeal 
process, and the RO has not issued an SOC regarding these claims.  
The Board is required to remand, rather than refer, these claims 
to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

As held above, the Board has granted service connection for left 
wrist median nerve injury.  The RO has not had the opportunity to 
consider this service-connected disability in connection with the 
claim of entitlement to a TDIU rating prior to August 20, 2009, 
or in connection with the claim of entitlement to service 
connection for an acquired psychiatric disorder as secondary to 
service-connected disability.  The RO should address these issues 
prior to any further appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Finally, the Board notes that the Veteran's VA clinical records 
contain general references that the Veteran's psychiatric 
symptoms are exacerbated by chronic pain, loss of previous 
function due to musculoskeletal injuries, loss of employment, and 
back problems.  Notably, the RO has deemed the Veteran's service-
connected disabilities as resulting in loss of employment.  On 
remand, the Veteran should be afforded additional VA psychiatric 
examination to determine whether his service-connected 
disabilities cause and/or aggravated an acquired psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC on the issues of 
entitlement to a rating greater than 10 
percent for bilateral pes planus; 2) 
entitlement to a rating greater than 10 
percent for residual scar from excised left 
wrist ganglion cyst; and 3) entitlement to a 
rating greater than 10 percent for residual 
paresthesia from fractured jaw.  Advise the 
Veteran that a timely substantive appeal will 
be necessary to perfect the appeal to the 
Board.

2.  Forward the Veteran's claims folder to an 
appropriate examiner to determine the probable 
etiology of his acquired psychiatric disorder(s).  
Following review of the claims folder, the 
examiner is requested to provide the following 
opinions:

Is it at least as likely as not that the Veteran's 
service-connected disabilities have caused an 
acquired psychiatric disorder and/or aggravated an 
acquired psychiatric disorder beyond the normal 
progress of the disorder? 

If it is determined that an acquired psychiatric 
disorder was worsened by his service-connected 
disabilities, to the extent that is possible the 
examiner should indicate the approximate degree of 
disability or baseline (e.g., mild, moderate, 
severe) before the onset of the aggravation.

The examiner is advised that the term "as likely 
as not" does not mean within the realm of 
possibility.  Rather, it means that the weight of 
medical evidence both for and against a conclusion 
is so evenly divided that it is medically sound to 
find in favor of causation as to find against 
causation.  

The term aggravation for legal purposes is defined 
as a worsening of the underlying disability beyond 
its natural progression versus a temporary flare-
up of symptoms.

The examiner is requested to provide a rationale 
for any opinion expressed.  If the examiner finds 
it impossible to provide any requested opinion 
without resort to pure speculation, he or she 
should so indicate and express the reasons why an 
opinion would be speculative.

3.  Thereafter, readjudicate the claim.  If any 
benefit on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and afforded 
the appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


